     Case 4:01-cv-01351-JST Document 3219-6 Filed 03/25/20 Page 1 of 3




 1   DONALD SPECTER – 083925                  MICHAEL W. BIEN – 096891
     STEVEN FAMA – 099641                     ERNEST GALVAN – 196065
 2   ALISON HARDY – 135966                    LISA ELLS – 243657
     SARA NORMAN – 189536                     JESSICA WINTER – 294237
 3   MARGOT MENDELSON – 268583                MARC J. SHINN-KRANTZ – 312968
     RITA LOMIO -- 254501                     CARA E. TRAPANI – 313411
 4   PRISON LAW OFFICE                        ROSEN BIEN
     1917 Fifth Street                        GALVAN & GRUNFELD LLP
 5   Berkeley, California 94710-1916          101 Mission Street, Sixth Floor
     Telephone: (510) 280-2621                San Francisco, California 94105-1738
 6                                            Telephone: (415) 433-6830
 7 Attorneys for Plaintiffs
 8                     UNITED STATES DISTRICT COURTS
 9                     EASTERN DISTRICT OF CALIFORNIA
                    AND NORTHERN DISTRICT OF CALIFORNIA
10         UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
11          PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
12
13 RALPH COLEMAN, et al.,                     Case No. 2:90-CV-00520-KJM-DB
14               Plaintiffs,                  THREE JUDGE COURT
15         v.
16 GAVIN NEWSOM, et al.,
17         Defendants.
18 MARCIANO PLATA, et al.,                    Case No. C01-1351 JST

19         Plaintiffs,                        THREE JUDGE COURT

20         v.
                                              [PROPOSED] ORDER GRANTING
21 GAVIN NEWSOM,                              PLAINTIFFS’ EMERGENCY
                                              MOTION TO MODIFY POPULATION
22          Defendants.                       REDUCTION ORDER

23
24
25
26
27
28

                   [PROPOSED] ORDER GRANTING PLAINTIFFS’ EMERGENCY MOTION
      Case 4:01-cv-01351-JST Document 3219-6 Filed 03/25/20 Page 2 of 3




 1         Before this Court is Plaintiffs’ Emergency Motion to Modify the Population
 2 Reduction Order. This Court, having considered the briefing, relevant legal authority, and
 3 the record in this case, including the expert declarations, GRANTS Plaintiffs’ motion.
 4         The Court finds that the requested relief therein meets the requirements of 18
 5 U.S.C. § 3626. In so doing, the Court finds that the relief is narrowly drawn, extends no
 6 further than necessary to ensure the protection of the federal constitutional and statutory
 7 rights of Plaintiffs, and is the least intrusive means necessary to accomplish those
 8 objectives. The Court also finds that previous orders for less intrusive relief failed to
 9 remedy the deprivation of Plaintiffs’ rights, and Defendants have had a reasonable amount
10 of time to comply with previous court orders. Finally, this Court finds that crowding is the
11 primary cause of the violation of Plaintiffs’ rights, and no other relief will remedy the
12 violation of these rights.
13         IT IS HEREBY ORDERED that:
14      1. Defendants shall reduce the population density in crowded congregate living spaces
15         to a level that will permit social distancing by releasing to parole or post-release
16         community supervision those class members who (a) are at low risk as determined
17         by CDCR’s risk assessment instrument or are serving a term for a non-violent
18         offense and (b) are paroling within the year. Within this group, people with six
19         months or less to serve and people who are at high risk of severe illness from
20         COVID-19 should be prioritized.
21      2. Defendants shall release or relocate class members who are at high risk of severe
22         illness from COVID-19. High risk individuals include: (a) people aged 65 and
23         over; (b) people with chronic lung disease or moderate to severe asthma; (c) people
24         who have severe heart conditions; (d) people who are immunocompromised (for
25         example, due to cancer treatment, bone marrow or organ transplantation, immune
26         deficiencies, poorly controlled HIV or AIDS, or prolonged use of immune-
27         weakening medications); (e) people with severe obesity; (f) people with
28         uncontrolled diabetes; (g) people with renal failure; (h) people with liver disease;

                                                   1
                    [PROPOSED] ORDER GRANTING PLAINTIFFS’ EMERGENCY MOTION
     Case 4:01-cv-01351-JST Document 3219-6 Filed 03/25/20 Page 3 of 3




 1       and (i) people who are pregnant. See Bien Decl. ¶ 51, Exh. 37 (Centers for Disease
 2       Control and Prevention, Coronavirus Disease 2019 (COVID-19): People Who are
 3       at Higher Risk, https://www.cdc.gov/coronavirus/2019-ncov/specific-
 4       groups/people-at-higher-risk.html (last updated March 22, 2020)). Defendants may
 5       release these high-risk class members to parole or post-release community
 6       supervision and/or use the Governor’s emergency powers to temporarily relocate
 7       them. See generally Bien Decl. ¶ 52, Exh. 38 at ¶¶ 1-6 (Governor Newsom March
 8       4, 2020 Proclamation of a State of Emergency); Cal. Gov’t Code § 8658.
 9    3. In the alternative, Defendants shall release to parole or post-release community
10       supervision as many people as necessary to achieve safe social distancing and
11       sufficient space for quarantines and isolations.
12    4. Defendants shall submit a plan to implement these orders to the Court on or before
13       April 1, 2020.
14
         IT IS SO ORDERED.
15
16       Dated: March __, 2020                  __________________________________
                                                HON. KIM MCLANE WARDLAW
17                                              UNITED STATES CIRCUIT JUDGE
                                                NINTH CIRCUIT COURT OF APPEALS
18
19       Dated: March __, 2020                  __________________________________
                                                HON. KIMBERLY J. MUELLER
20                                              CHIEF UNITED STATES DISTRICT
21                                              JUDGE
                                                EASTERN DISTRICT OF CALIFORNIA
22
         Dated: March __, 2020                  __________________________________
23
                                                HON. JON S. TIGAR
24                                              UNITED STATES DISTRICT JUDGE
                                                NORTHERN DISTRICT OF CALIFORNIA
25
26
27
28

                                                 2
                  [PROPOSED] ORDER GRANTING PLAINTIFFS’ EMERGENCY MOTION
